  Case 19-34574-KRH               Doc 309        Filed 12/20/19 Entered 12/20/19 12:54:12                  Desc Main
                                                Document      Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

    In re:
                                                                          Chapter 7

    LECLAIRRYAN PLLC,                                                     Case No. 19-34574 (KRH)

    Debtor. 1


        CHAPTER 7 TRUSTEE’S FOURTH INTERIM ORDER (I) AUTHORIZING USE OF
         PREPETITION SECURED LENDERS’ CASH COLLATERAL PURSUANT TO 11
            U.S.C. §§ 361 AND 363, AND (II) GRANTING ADEQUATE PROTECTION
           AND RELATED RELIEF TO PREPETITION SENIOR SECURED LENDERS

              Upon the motion (the “Motion”) 2 of Lynn Tavenner, Esq., not individually but solely in

    her capacity as the chapter 7 trustee (in such capacity, the “Chapter 7 Trustee”) of the

    bankruptcy estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” or the “Debtor”), in

    the above-referenced chapter 7 case (the “Case”) for entry of an order, pursuant to sections 105,

    361, and 363 of the Bankruptcy Code and Bankruptcy Rule 4001, authorizing the Chapter 7

    Trustee, on behalf of the Estate, to use cash collateral and granting certain adequate protection

    and related relief filed as of October 4, 2019; the Court finds that: (a) it has jurisdiction over the


    1
              The last four digits of the Debtor’s federal tax identification number are 2451.

    2
              Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the
              Chapter 7 Trustee’s First Interim Order (i) Authorizing Use of Prepetition Secured Lenders’ Cash
              Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (ii) Granting Adequate Protection and Related Relief
              to Prepetition Senior Secured Lenders [ECF 143] (the “First Interim Order”).



Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

  Counsel for the Trustee
Case 19-34574-KRH         Doc 309     Filed 12/20/19 Entered 12/20/19 12:54:12              Desc Main
                                     Document      Page 2 of 8




 matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334(b); (b) this is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) the relief requested in the Motion is in the best

 interest of the Estate; (d) proper and adequate notice of the Motion and the hearings thereon has

 been given and no other or further notice is necessary; (e) the Lender and ULXP are adequately

 protected by virtue of the adequate protection provided under the First Interim Order, the Second

 Interim Order and Third Interim Order as continued hereunder; (f) all objections raised to the

 Motion having been resolved, withdrawn or overruled; and (g) upon the record herein after due

 deliberation thereon, good and sufficient cause exists for the granting of the relief as set forth

 herein. Therefore,

        IT IS HEREBY ORDERED THAT:

        1.      Subject to the terms, conditions and provisions of this Fourth Interim Order, each

 of the findings, conclusions, representations, recitals, stipulations, and orders contained in the

 First Interim Order, Second Interim Order and Third Interim Order shall be and hereby are

 ratified and affirmed as if set forth herein in full, and shall remain in full force and effect except

 as expressly modified pursuant to the terms of this Fourth Interim Order.

        2.      The Chapter 7 Trustee is authorized to use cash collateral on an interim basis

 subject to the terms and conditions contained herein and in the First Interim Order (including

 without limitation, the continued provision of adequate protection as provided therein and the

 Carve-Out), Second Interim Order and Third Interim Order for the benefit of the Estate solely in

 accordance with the Fourth Interim Budget attached hereto as Exhibit 1 to satisfy any and all

 necessary and budgeted (i) obligations incurred in the ongoing post-conversion date operation of

 the Estate, and (ii) costs and expenses arising in connection with the post-conversion date



                                                   2
Case 19-34574-KRH         Doc 309     Filed 12/20/19 Entered 12/20/19 12:54:12             Desc Main
                                     Document      Page 3 of 8




 administration of the Estate. For the avoidance of doubt, the prior Budgets appended as Exhibit 1

 to each of the First Interim Order, Second Interim Order and Third Interim Order shall not be of

 any further force or effect in regard to payments to be made under this Fourth Interim Order.

 Absent the express written consent of Lender, the Chapter 7 Trustee shall not use cash collateral

 to pay any costs or expenses (i) that are or will be in an amount that is in excess of the applicable

 line item for such cost or expense contained in the Fourth Interim Budget, or (ii) that are not

 provided for in a line item in the Fourth Interim Budget.

        3.      The claim of the Lender on account of the Lender’s Prepetition Debt is hereby

 allowed in full (the “Lender’s Allowed Claim”) and shall not be subject to any avoidance,

 reduction, set off, offset, recharacterization, subordination (whether equitable, contractual, or

 otherwise), counterclaim, cross-claim, defense, disallowance, impairment, objection, or any other

 challenges under any applicable law or regulation by any person or entity (each a “Challenge”).

 As of December 9, 2019, the Lender’s Allowed Claim was due and payable to Lender in the total

 aggregate amount of $1,954,982.68 (the “December Secured Claim Amount”), inclusive of all

 principal, fees, costs, expenses and interest, except certain professional fees that have accrued on

 and after December 1, 2019. Neither the December Secured Claim Amount nor any of the

 principal, fees, costs, expenses or interest included therein, nor any previously paid principal,

 fees, costs or interest shall be subject to Challenge. Interest, fees, costs and expenses on the

 Lender’s Allowed Claim subsequent to December 9, 2019 (and in the case of professional fees,

 subsequent to December 1, 2019) have accrued and continue to accrue in accordance with the

 Loan Agreement, the First Interim Order, Second Interim Order, Third Interim Order and the

 Fourth Interim Order. All interest, fees, costs and expenses accrued or accruing subsequent to



                                                  3
Case 19-34574-KRH        Doc 309     Filed 12/20/19 Entered 12/20/19 12:54:12            Desc Main
                                    Document      Page 4 of 8




 December 9, 2019 (and in the case of professional fees, accrued or accruing subsequent to

 December 1, 2019 and not included in the December Secured Claim Amount) shall be payable

 from the Estate; provided, however, the Trustee hereby reserves her rights to Challenge such

 amounts that have accrued or accrue subsequent to December 9, 2019 (and in the case of

 professional fees, accrued or accruing subsequent to December 1, 2019); provided further,

 however Lender hereby reserves all of its rights and defenses to any Challenge by the Trustee.

        4.      Absent a subsequent order of the Court or an agreement between the Chapter 7

 Trustee on behalf of the Estate and the Lender, the Chapter 7 Trustee’s authorization to use cash

 collateral on behalf of the Estate hereunder shall terminate upon the first to occur of January 31,

 2020, or any of the events of default set forth in Paragraphs 10(a)-(g) of the First Interim Order,

 provided that the Chapter 7 Trustee (i) may cure any of the events of default set forth in

 Paragraphs 10(a)-(g) of the First Interim Order that are able to be cured within five (5) business

 days following such event of default, and (ii) is required to meet and confer with the Lender

 within five (5) days of the occurrence of such event of default. The Chapter 7 Trustee shall be

 permitted to use cash collateral on behalf of the Estate until the occurrence of such meet and

 confer at which time the Chapter 7 Trustee’s rights to use cash collateral shall terminate unless

 otherwise agreed by Lender.

        5.      The automatic stay under Bankruptcy Code section 362(a) shall be, and hereby is,

 modified to the extent necessary to permit (i) the Lender to apply any further payments made

 pursuant to paragraph 6 of the First Interim Order to curtail the Lender’s claims for principal,

 interest, and expenses in accordance with the waterfall contained in the Fourth Interim Budget,




                                                 4
Case 19-34574-KRH         Doc 309     Filed 12/20/19 Entered 12/20/19 12:54:12              Desc Main
                                     Document      Page 5 of 8




 and (ii) to send a notice and exercise any rights and remedies hereunder as set forth herein and/or

 the First Interim Order, Second Interim Order or Third Interim Order.

        6.      The Lender and ULXP reserve the right to request further or different adequate

 protection for the period of time after the Chapter 7 Trustee’s authorization to use cash collateral

 under this Interim Order has terminated, and the Chapter 7 Trustee or any other party may

 contest any such request. In addition, the Lender, ULXP, and the Chapter 7 Trustee reserve all

 rights and defenses with respect to any further order or further relief pertaining to cash collateral.

        7.      The Chapter 7 Trustee is authorized and empowered to take all actions necessary

 to implement the relief granted in this Fourth Interim Order.

        8.      The contents of the Motion, the notice procedures set forth therein, and the

 service of First Interim Order, Second Interim Order and Third Interim Order provided good and

 sufficient notice and satisfied Bankruptcy Rules 4001 and 9014 by providing parties with notice

 and an opportunity to object and be heard at a hearing.

        9.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

 of law in connection with the Motion is hereby waived.

        10.     Notwithstanding any Bankruptcy Rule (including, but not limited to, Bankruptcy

 Rule 6004(h)) or Local Bankruptcy Rule that might otherwise delay the effectiveness of this

 Interim Order, the terms and conditions of this Interim Order shall be immediately effective and

 enforceable upon its entry.

        11.     This Court shall retain exclusive jurisdiction over any and all matters arising from

 or related to the implementation or interpretation of this Interim Order.




                                                   5
Case 19-34574-KRH        Doc 309    Filed 12/20/19 Entered 12/20/19 12:54:12            Desc Main
                                   Document      Page 6 of 8




 Richmond, Virginia
        Dec 20 2019                                    /s/ Kevin R Huennekens
 Dated: ______________________                        ________________________________
                                                      United States Bankruptcy Judge


 I ask for this:                                        Entered on Docket: Dec 20 2019

 /s/ Paula S. Beran
 Paula S. Beran, Esquire (VSB No. 34679)
 David N. Tabakin, Esquire (VSB No. 82709)
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

 Counsel for Lynn Lewis Tavenner, Trustee

                                Local Rule 9022-1 Certification

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been served upon and/or endorsed by all necessary parties.

                                        /s/ Paula S. Beran
                                        Counsel for Trustee

 Service List for Entered Order
 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219




                                                  6
Case 19-34574-KRH   Doc 309    Filed 12/20/19 Entered 12/20/19 12:54:12   Desc Main
                              Document      Page 7 of 8




                                    EXHIBIT 1

                               Fourth Interim Budget
         Case 19-34574-KRH                                Doc 309                  Filed 12/20/19 Entered 12/20/19 12:54:12       Desc Main
                                                                                  Document      Page 8 of 8




LeClairRyan, PLLC
Post Chapter 7 Conversion Budget
Summary
$ in 000s

                                                          Budgeted    Budgeted    Budgeted    Budgeted    Budgeted    Budgeted
                                                            Wk 9       Wk 10       Wk 11       Wk 12       Wk 13       Wk 14
                                                           12/27        1/3         1/10        1/17        1/24        1/31
I. Cash Receipts
     Gross Receipts                                       $   127 $       352 $       157 $       126 $        67 $         43

II. Disbursements
     Total Payroll, Taxes, & Benefits                          27          26          26          26          26           26

    Operating Expenses                                        95.7        78.8        89.1        84.6        25.9        15.6
                                                                 -           -           -           -           -           -
    Leases                                                       -           -           -           -           -           -

    Professionals                                                -           -           -           -           -           -

    Total Disbursements                                       123         104         115         110          51           41

III. Net Cash Flow                                        $     4 $       248 $        43 $        16 $        16 $          2


                                                          Budgeted    Budgeted    Budgeted    Budgeted    Budgeted    Budgeted
                                                            Wk 9       Wk 10       Wk 11       Wk 12       Wk 13       Wk 14
                                                           12/27        1/3         1/10        1/17        1/24        1/31

IV. Weekly Cash Waterfall

  A) Cash Available
   Beginning Cash                                         $    18 $        16 $        17 $        17 $         8 $          6
   Plus: Net Cash Flow                                          4         248          43          16          16            2
   Plus: Release of non-trust "client expenses"
                                                               23         263          60          33          23            8
  B) Allocation of Available Cash
    i) Holdback of Post-Petition "client expenses"              (6)        (18)         (8)         (6)         (3)         (2)

  C) Cash Available for LeClairRyan and VCF Curtailment         16         246          52          27          20           6
    i) Operating Expense Reserve                               (16)        (17)        (17)         (8)         (6)         (6)
    ii) VCF Loan Curtailment                              $     (1) $     (229) $      (35) $      (19) $      (14) $        0

  D) Remaining Unallocated Cash                                  -           -           -           -           -           -
